Citation Nr: 1116749	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for varicose veins. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2011 presentation to the Board, the Veteran's representative requested that the case be remanded to afford the Veteran a VA examination to determine if his varicose veins were related to service, given the fact that varicose veins were shown in the month following the Veteran's separation from service.  Review of the evidence does reflect reports from a December 1967 VA examination shortly after the Veteran's separation from service in November 1967 that demonstrated a small varicosity on the right leg.  The post-service evidence also reflects VA and private treatment records demonstrating the presence of varicose veins/venous insufficiency.  Given the clinical evidence of varicose veins so shortly after service and treatment for varicose veins thereafter, in light of the assertions of the Veteran's representative, the Board concludes that a VA examination is necessary in this case in order to comply with the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d).  

For the reasons stated above, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination that includes an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current varicose veins disability is related to the Veteran's period of active service.  The claims files should be made available to the examiner for review prior to the examination, and a rationale must be provided for any opinion expressed.  If it is not possible to provide the opinion sought, that likewise should be explained.  

2.  Thereafter, the claim must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case, and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


